In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-143 CV

____________________


VIRGINIA GAIL MATHISON, INDIVIDUALLY AND AS REPRESENTATIVE

OF THE ESTATE OF MARK MATHISON, CHRISTOPHER ALLAN MATHISON, MARK JOSEPH MATHISON, MARTHA LOU STRONG, 

AND BOBBIE GREEN, JR., Appellants


V.


THE STATE OF TEXAS, TEXAS DEPARTMENT OF PUBLIC SAFETY 

AND KEVIN BURMAN, Appellees




On Appeal from the 411th District Court
San Jacinto County, Texas

Trial Cause No. 9977, consolidated with 10366




MEMORANDUM OPINION (1)
	On March 31, 2004, the appellees filed a motion to dismiss this appeal.  The
judgment was signed on December 4, 2003.  A motion for new trial was filed within thirty
days of the date the judgment was signed.  A notice of appeal was filed on March 23,
2004, more than 90 days from the date the judgment was signed.  No motion for extension
of time has been filed.  The Court finds the appellants failed to timely perfect an appeal. 
The Court further finds that it lacks jurisdiction over this appeal.
	It is therefore ordered that the appellees' motion to dismiss is granted.  We dismiss
the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
									PER CURIAM

Opinion Delivered April 15, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.